Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 16 October 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir!
            Amsterdam the 16th: Octb. 1783.
          Some time having elapsed since we had the honor of addressing your Excellency we now take the liberty of informing you Sir, of our having received Letters from Mr. Morris giving us Intelligence of certain Drafts, which he had partly already made on us and which he Should yet make, tho’ the total Amount together was much more than we now have in Cash for the United States of America.
          His Excellency is in the Idea, that before this Time we Should have provided for that which Mr. Grand may have occasion, tho’ not exactly knowing what that may be, we have given the necessary advice to Mr. Grand, that he must place no Reliance upon being furnished by us and we thought it advisable also to give your Excellency the Same notice.
          It is exceedingly painfull for us in being obliged to Say, that the Success of the Loan Since the month of August is not Such as we had reason to expect, when in the Summer we had the honor of conversing with your Excellency. Besides the uncommon Scarcity of money, a principle cause of the Loans not Succeeding is the great Number of Accounts received of Disputes in America between the particular States & Congress. It is true this Intelligence is mostly communicated by the English News papers and is worthy of little or no Credit, even as we our selves look upon it, but it makes more impression upon the money Lenders, who always incline to mistrust without cause, especially at a time when thro’ a great concurrence of Loans they are not at a loss with their money. We are constantly hoping we Shall be able by receiving direct Intelligence from America to evince the Falshood of the English Accounts, or that your Excellency or the other ministers would do it, but to this time is this Hope not realized. If your Excellency was in possession of Authentic Intelligence upon this matter, we think the Publication of it would do much Service in procuring a better Success to our continual Endeavours for Selling of the Bonds.
          In Sentiments of the greatest Respect we have the honor to be / Sir! / Your Excellency’s / most obedt & hble. Servs:
          Wilhem & Jan Willink
            Nichs. & Jacob van Staphorst
            de la Lande & fynje
        